NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


STATE OF FLORIDA,                         )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-2756
                                          )
FRANCISCO JULIAN LOZANO,                  )
                                          )
             Appellee.                    )
                                          )

Opinion filed May 23, 2018.

Appeal from the Circuit Court for
Hillsborough County; J. Rogers Padgett,
Senior Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellant.

Robert A. Herce of Herce & Herce, P.A.,
Tampa, for Appellee.



PER CURIAM.

             Affirmed.



VILLANTI, LUCAS, and SALARIO, JJ., Concur.